On Rehearing.
DUNKLIN, J.
Appellant insists that in view of the testimony of plaihtiff’s president *581and general manager, to &e effect that aboiit November 1, 1914, he discovered that the machines were of no value, it was conclusively shown that' he did not exercise due diligence to discover the fraud practiced upon him in the sale of the machines prior to July, 1915, and that therefore the plea of limitation was conclusively established. As shown in the court’s findings of fact, referred to already in our original opinion, appellee’s manager was wholly unfamiliar with peanut threshers', and relied entirely upon the representations made to him by appellant’s agents. The manager further testified that after reaching the conclusion that the machines were not as represented, he notified appellant’s agents, who assured him that he was mistaken in that conclusion, and that the trouble complained of by the purchasers was not due to any fault in the machines, but to the wet season, rank vines, and inexperienced operators; that the purchasers in all other vicinities were having no trouble in operating such machines.; that the machines were all right, and would be proven so upon having a thorough test; that it would be unjust, unreasonable, and unfair to appellant not to give them a fair trial; that appellee’s manager was thereby induced to comply with the request so made; and that testimony of the manager was corroborated by the testimony of appellee’s agents.
[11] The trial judge found that all of the representations made in order to induce .ap-pellee to purchase the machines were false and fraudulent. The additional representa-, tions and assurances, made to appellee’s manager, and recited above, were substantially to the same effect, and were reasonably calculated to and did, induce appellee’s manager to continue to rely upon the truth of the former representations, and appellant is in no position to insist now that appellee was guilty of negligence in being thus deceived by such fraudulent representations. Kincannon & Gaines v. Independent Cotton Oil Co., 196 S. W. 878; Labbe v. Corbett, 69 Tex. 503, 6 S. W. 808; Young v. Barcroft, 168 S. W. 392.
[12,13] We are of the opinion, ’further, that the evidence was sufficient to support the court’s finding that the machines were worthless. Wihile there is no specific finding of their value at the time they were sold, we think that the finding of the court was- intended to have that effect, since all of the testimony relative to their value was to the effect that when first tested they proved to be worthless. If appellant was given credit for what appellee received from the farmers who bought the machines, as was done, appellant is in no position to complain, since it has profited to that extent. In the absence of any finding to the contrary, we must presume that appellant was given credit for the lánd which apftelleé received' ifi part payment for one of the machines at the agreed value of the land, and that the same was, its market válue.'
[14] But w'e are of' the, opinion that we erred upon original hearing in taxing the cost of the appeal against the appellant, in view of the fact that, as pointed out in the motion for rehearing, the findings of fact, showing the method of computing the damages for which appellee was allowed a recovery, were not filed until after the term of court had adjourned, and hence' too late for the appellant to call the court’s attention to the error in estimating the damages pointed out in our original opinion. Accordingly, our former judgment will be so reformed as to tax the cost of the appeal against the appel-lee, in view of the fact that the amount of recovery in the trial court has been reduced by the judgment in this court, and with that correction the motion for rehearing is in all other respects overruled.
Appellant has also filed a motion for additional findings of fact. Some, of the issues of fact stated in the motion were covered by the court’s findings, filed below. All other material findings sought are stated in our conclusions above. In all other respects the motion for additional findings of fact is overruled.